Citation Nr: 0600914	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  02-19 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased disability rating for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel

INTRODUCTION

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Houston, Texas (the 
RO).

Procedural history

The veteran served on active duty in the United States Marine 
Corps from October 1973 to October 1976.

In an April 2002 rating decision, the RO denied, in part, 
entitlement to service connection for PTSD.  The veteran 
filed a notice of disagreement with that decision in April 
2002, and a statement of the case (SOC) was provided in 
September 2002.  The veteran perfecting his appeal by filing 
a timely substantive appeal (VA Form 9) in November 2002.

In a May 2003 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent disability 
rating.  In a June 2003 statement, the veteran expressed 
disagreement with the disability rating assigned.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second notice of disagreement must 
thereafter be timely filed to initiate appellate review of 
the claim concerning the compensation level assigned for the 
disability]; see also Barrera v. Gober, 122 F.3d 1030, 1032 
(Fed. Cir. 1997).  He elected the Decision Review Officer 
(DRO) process.  A DRO decision was issued in January 2004 
which increased the veteran's service-connected PTSD to 50 
percent disabling.  
The veteran and his representative have indicated continued 
dissatisfaction with this rating in subsequent 
correspondences to the RO, including his personal hearing 
testimony.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when 
a veteran is not granted the maximum benefit allowable under 
the VA Schedule for Rating Disabilities, the pending appeal 
as to that issue is not abrogated].

The veteran testified at a Travel Board hearing in San 
Antonio, Texas before the undersigned Veterans Law Judge in 
April 2004.  A transcript of that hearing is associated with 
the veteran's VA claims folder.  

In December 2004, this case was remanded by the Board for 
compliance with the Veterans Claims Assistance Act of 2000 
(the VCAA) and for an updated VA examination.  In September 
2005, the VA Appeals Management Center (AMC) issued a 
supplemental statement of the case which continued to deny 
the veteran's increased rating claim.

Issues not on appeal

In the above-mentioned April 2002 rating decision, the RO 
denied entitlement to service connection for a broken right 
wrist, fracture of the right finger, bilateral hearing loss 
and tinnitus.  The veteran filed a notice of disagreement 
with all of these issues in April 2002, but he specifically 
limited his substantive appeal to PTSD and a broken right 
wrist.  Accordingly, the issues of fracture of the right 
finger, bilateral hearing loss and tinnitus are not before 
the Board on appeal.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  As for the broken right wrist claim, the veteran 
submitted a written withdrawal of that issue in April 2004.  
The Board subsequently dismissed the issue in December 2004.  
The Board's decision is final.  See 38 C.F.R. § 20.1100 
(2005).

Finally, during the April 2004 Travel Board hearing, the 
veteran's representative indicated that he and the veteran 
"would be initiating a claim for individual 
unemployability."  See the April 2004 hearing transcript, 
page 9.  Based on this statement, the Board referred the 
issue of entitlement to a total disability rating based on 
individual unemployability (TDIU) to the RO in December 2004.  
That issue has not yet been addressed by the RO, and is again 
referred to the RO for appropriate action.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995) [the Board does not have 
jurisdiction of issues not yet adjudicated by the RO].

This appeal is REMANDED to the RO via the AMC.  VA will 
notify the veteran if further action is required on his part.

REMAND

The veteran is seeking an increased disability rating for his 
service-connected PTSD, which is currently evaluated as 50 
percent disabling.  Though the Board regrets delaying a claim 
that has already once been remanded, it feels that further 
evidentiary development is necessary for proper adjudication 
of the claim.

Specifically, the medical record indicates that the veteran 
has been diagnosed at various times with a variety of 
psychiatric disabilities in addition to the service-connected 
PTSD.  These include alcohol abuse; generalized anxiety 
disorder; panic disorder; intermittent explosive disorder; 
and depressive disorder, not otherwise specified.  

Recent VA medical treatment records indicate that the veteran 
reported drinking 
12 beers per day.  He was hospitalized at a VA facility in 
March 2005 for alcohol abuse.  It appears that he was 
hospitalized "after drunken fight with his wife."  In the 
emergency room, he "became agitated, combative" and was 
sedated.  PTSD was mentioned by history only.

The Board is precluded from differentiating between 
symptomatology attributed to service-connected disability and 
non service-connected disability in the absence of medical 
evidence which does so.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 
140 (1996).  For this reason, the case must be remanded for a 
medical opinion which differentiates between service-
connected and non-service connected pathology, to the extent 
possible.

This case is therefore REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should arrange for a review of 
the veteran's file by a physician with 
appropriate expertise to determine the 
current nature and severity of the 
veteran's service-connected PTSD.  The 
veteran's VA claims folder must be made 
available to and be reviewed by the 
reviewer.  In particular, the reviewer 
should attempt to distinguish 
symptomatology which is attributable to 
the veteran's service-connected PTSD 
and that which is attributable to any 
other diagnosed psychiatric disability, 
to include intermittent explosive 
disorder and/or alcohol abuse.  If the 
reviewer believes that diagnostic 
testing and/or a personal interview 
with the veteran is necessary, such 
should be arranged.  If the reviewing 
physician cannot distinguish the 
various psychiatric symptomatology, 
this should be indicated.   A report 
should be associated with the veteran's 
VA claims folder.

2.  The veteran's claim for 
entitlement to an increased disability 
rating for service-connected PTSD 
should then be readjudicated in light 
of all of the evidence of record.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

